Citation Nr: 0928029	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-19 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1966 to April 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2006 
rating decision by the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's service-connected disabilities (which include 
coronary artery disease (CAD) status post coronary artery 
bypass grafting (CABG), rated 60 percent; postoperative 
cataracts, rated 30 percent; diabetes mellitus, rated 20 
percent; bilateral lower extremity peripheral neuropathy, 
rated 10 percent for each leg; and postoperative hemorrhoids, 
bilateral upper extremity neuropathy, and erectile 
dysfunction, each rated noncompensable; rated 80 percent 
combined) are reasonably shown to be of such nature and 
severity as to preclude him from participating in any regular 
substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are met, and a TDIU 
rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

        I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefit sought is being 
granted, there is no reason to belabor the impact of the VCAA 
in this matter.

        II. Legal Criteria

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that, by 
reason of service-connected disabilities, the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with the veteran's education and 
occupational experience.  If there is only one such 
disability, it must be rated at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16 (a). 

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v.  
Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided 
by 38 C.F.R. § 4.16(a), "Marginal employment shall not be 
considered substantially gainful employment."

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

        III. Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

The Veteran's service connected disabilities are CAD status 
post CABG, cataracts, diabetes mellitus, bilateral upper and 
lower peripheral neuropathy, postoperative hemorrhoids, and 
erectile dysfunction.  CAD is rated 60 percent, and the 
combined rating for his service-connected disabilities is 80 
percent.  Thus, his disabilities meet the schedular 
requirements for TDIU, under 38 C.F.R. § 4.16(a).

The Veteran had some high school education.  He is currently 
unemployed.

On July 2006 VA examination, the examiner stated, regarding 
employability:

"Employability is defined within the parameters of this 
71 year old Veteran age related capability and his 
Diabetes and its complications.  Cardiovascular disease 
is the main issue here.  He is presently recovering from 
CABG surgery and is being rehabilitated in a physical 
therapeutic program.  His level of recovery, based on 
quantitative testing will determine his return to a 
stable physical (& CV) state.  Given all factors of age 
and CV disease, employability, if pursued, will be at a 
mild exertional or sedentary level."

In a June 2007 letter, the Veteran's VA cardiology provider, 
N. B.-J., ANP, stated:

"[The Veteran] has an extensive cardiac history.  In 
review of his records, he had sustained an anteroseptal 
MI in January 2006.  At that time he had a prior history 
of CAD and had angioplasties.  In February 2006, he had 
CABG surgery however there was a vessel that was too 
sclerosed to bypass.  [He] continues to have angina and 
due to this unresolved CAD and his elderly age, I don't 
believe he is employable."

The Veteran contends that his service-connected disabilities 
preclude him from obtaining and maintaining substantially 
gainful employment.  On review of the record, the Board finds 
such is reasonably shown.  The Board notes that the denial of 
TDIU in this case appears to have been based on the fact that 
the Veteran had retired, and that his service-connected 
disabilities were not the reason why he stopped working.  In 
that regard it is noteworthy that the critical question in 
the matter at hand is not the effect of the Veteran's 
service-connected disabilities on employment at some time in 
the past, rather it is the effect on employability the 
service connected disabilities have at present. 

Whether a disability or a combination of disabilities is/are 
of such severity as to preclude employment is primarily a 
medical question.  The July 2006 VA examiner noted that if 
the Veteran were to pursue employment, such would have to be 
at a mild exertional or sedentary level (assuming that his 
level of recovery produced a return to a stable CV state).  
His VA treatment provider stated almost one year later, in 
June 2007 that his CAD is unresolved renders him 
unemployable.  While both opinion-providers indicated that 
his age was also a factor, the record reflects that the his 
unresolved angina is likely of sufficient severity to render 
him incapable of regular gainful employment (regardless of 
age).  Accordingly, the Board concludes that it is reasonably 
shown that by virtue of his service connected disabilities, 
he is precluded from such employment.  The requirements for 
establishing entitlement to a TDIU rating are met.


ORDER

A TDIU rating is granted, subject to the regulations 
governing payment of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


